Exhibit 10.2

Summary of Repricing

                         
 
  Number of           Remaining
 
  Securities   Weighted Average   Contractual Life of
 
  Underlying Stock   Exercise Price Per   Stock Options
 
  Options Repriced   Share   Repriced (in Years)
 
                       
Executive Officers
    3,500,000     $ 0.0793       8.7  
 
                       
Outside Directors
    4,500,000     $ 0.075       8.9  
 
                       
Employees
    1,211,500     $ 0.075       8.8  
 
                       
Consultants
    312,000     $ 0.075       8.9  
 
                       
Total
    9,523,500     $ 0.0766       8.8  
 
                       

